DETAILED ACTION
In application filed on 01/25/2019, Claims 26-35 and 43-44 are pending. Claims 26-35 and 43-44 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 26-27, 29, 31-35, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. (WO2015138034A2).
Regarding independent claim 26, Ingber teaches microfluidic device comprising:
Limitation (a): 
microfluidics embedded in an optically transparent polymer supported film. Ingber teaches microfluidic device (100, 200) (Figure 1 and 2A) embedded in an optically transparent polymer (PDMS) (Paras 0091, 0094) supported film (membrane) (Para 00177).  
Ingber teaches that membrane (208) (Para 0094, 00176) can range between 70nm to 100 µm.  (Para 00176, Figure 2D). 
Ingber teaches second out of body portion (206) with thickness of which its thickness could be about 50 µm to about 10 mm (Para 0098, 00390, Figure 2D), in contact with the polymer top layer, membrane (208) (Figure 2D)

Limitation (b): 
microfluidics embedded in a rigid substrate in microfluidic contact with the top layer of the polymer based microfluidics and the substrate supporting the polymer based microfluidics, wherein the substrate based microfluidics are accessible and/or can be made accessible for use of the device. Ingber teaches microfluidics embedded in the first outer body portion (204 or 202) (rigid Please refer to MPEP 2144 for further details.  
and wherein the substrate is silicon or dielectric on silicon. Ingber teaches the substrate comprises of silicon (Para 166). Ingber further teaches that a portions of body (202) can be made of flexible or rigid materials like silicon (Para 0093).

Limitation (c)
at least one of a first micro-channel and a first micro-chamber at least partly embedded in the substrate wherein at least one of the first micro-channel and the first micro-chamber embedded in the substrate (Para 0093) is accessible from the outside and wherein the first microchamber is embodied as a cavity in the substrate that is partly open (Para 00163). Ingber teaches one of first microchannel (225) and first micro-chamber (250A) embedded in the microfluidic 
 wherein the polymer top layer is for separating at least one of the first micro-channel and at least one of the first micro-chamber embedded in the substrate from at least one of the second micro-channel and at least one of the second micro-chamber embedded in the polymer bottom layer. Ingber teaches one of first microchannel (225) and first micro-chamber (250A) embedded in the microfluidic device (Para 00101, Figure 2B and 2H).
 The claimed “wherein at least one of the first micro-channel and the first micro-chamber embedded in the substrate is accessible from the outside” has been interpreted as a method of intended use and thus given the appropriate patentable weight to the extent which the microfluidics of the claimed device is accessible through the inlet and outlet ports positioned at selected locations on the device for the introduction of cells, agents, but not limited to, stimulants, drug (e.g. candidate, particulates), air flow, and/or cell culture media into the mesochannel 250A and microchannel 250B (Para 0026, 0085, Figure 2B, 2H)  Please refer to MPEP 2144 for further details.

Limitation (d)
the polymer bottom layer comprising at least one of a second micro-channel and one second micro-chamber at least partly embedded in the polymer bottom layer. Ingber further teaches that device comprises of microchannels (225, 227) and 

Limitation (e)
at least one input provided in the substrate, the input being in microfluidic contact with the at least one of the second micro-channel and the second micro-chamber embedded in the polymer bottom layer, and the polymer top layer separating at least one of the first micro-channel and the first micro-chamber embedded in the substrate from at least one of the second micro-channel and the second micro-chamber embedded in the polymer bottom layer at least partly by a matrix of holes therein. Ingber teaches one or more inlet fluid ports (210, 212) and inlet aperture (211) (Para 0026, 0099, Figure 2B-C). Ingber teaches that inlet (212) is in microfluidic contact with second microchannel (227) and second micro-chamber (250B) embedded in the bottom layer (Figure 2H). Ingber further teaches that the polymer top layer (membrane (208)) (Para 0094, 00176) separates the first microchannel (225) and first micro-chamber (250A) (Para 00101, Figure 2B and 2H) from the second microchannel and the second micro-chamber embedded in the polymer bottom layer at least by a matrix of holes (membrane (208) (Para 00170-00171, Figure 2B and 2D). 

Limitation (f)
wherein the polymer top layer is for separating at least one of the first micro-channel and at least one of the first micro-chamber embedded in the substrate 

Limitation (g)
wherein the polymer top layer separating at least one of the first micro-channel and the first micro-chamber embedded in the substrate from at least one of the second micro-channel and the second micro-chamber embedded in the polymer bottom layer at least partly by a matrix of holes therein. Ingber teaches one or more inlet fluid ports (210, 212) and inlet aperture (211) (Para 0099, Figure 2B). Ingber teaches that inlet (212) is in microfluidic contact with second microchannel (227) and second micro-chamber (250B) embedded in the bottom layer (Figure 2H). Ingber further teaches that the polymer top layer (membrane (208)) (Para 0094, 00176) separates the first microchannel (225) and first micro-chamber (250A) (Para 00101, Figure 2B and 2H) from the second microchannel and the second micro-chamber embedded in the polymer bottom layer at least by a matrix of holes (membrane (208) (Para 00170-00171, Figure 2B and 2D). 

Ingber does not explicitly teach a “0.05-30 µm” and a “50-2000 µm” limitation range limitation; 
Ingber does teach using an overlapping “70nm to 100 µm” range limitation and since the claimed ranges overlap ranges disclosed by the prior art, a prima facie Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
Also, Ingber does teach using “about 50 µm to about 10 mm” range limitation and since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details. 

Regarding claim 27, the rejection of claim 26 is incorporated. Ingber teaches microfluidic device further comprising:
at least one of a microchip, an integrated sensor, and an output, such as embedded in the polymer based microfluidics and integrated and embedded in the substrate based microfluidics. Ingber teaches the sensor (120) can be an electrode, have infrared, optical (e.g. camera, LED), or magnetic capabilities or utilize any other appropriate type of technology to provide the monitoring data. For instance, the sensor (120) can be one or more microelectrodes which analyze electrical characteristics across the membrane (e.g. potential difference, resistance, and short circuit current) to confirm the formation of an organized barrier, as well as its fluid/ion transport function across the membrane. It should be noted that the sensor (120) can be external to the device (102) or be integrated within the device (102). In some embodiments, the CPU (110) controls operation of the sensor (120), although it is not necessary. The data is preferably shown on the display (116) (Figure 1, Para 0088). 

Ingber further teaches that the microfluidics of the device of the fabricated on substrates (Para 00352). The use of substrates is taught throughout the article.  

Regarding claim 29, the rejection of claim 26 is incorporated. Ingber teaches microfluidic device wherein:
the polymer is independently selected from biocompatible polymers, polyimides, polyurethane, butyl rubber, styrene-ethylene-butylene-styrene (SEBS), polypropylene, polycarbonate, polyester, polypropylene, and biodegradable polymers, and combinations thereof. Ingber teaches the group of polymers. (Para 0091-0094, 0171, 0177, 00393, 00395, Claims 53-54 and 166).

Regarding claim 31, the rejection of claim 26 is incorporated. Ingber teaches microfluidic device further comprising:
embedded in the device at least one of a sensor, a pump, a microelectrode, a valve, a strain gauge,  a heater, a cooler, a stimulator, a flow sensor, a temperature sensor, a pH sensor, an IC-circuit, an amplifier, an actuator, a hot plate, a micro-electrode array, a chemical stimulator, an optical stimulator, an ion sensor, and a pressure regulator. Inbger teaches at least pumps (106) (Figure 1, Paras 0080, 0083, 00420,), actuators (Para 00150), sensors (120) (Para 00294) and electrode (Para 0088). 


embedded in the thin polymer top layer (20a) at least one electrode (29), wherein the electrode comprises an accessible area (29a) of 0.1-5000 µm2. Ingber teaches sensor (120) can be an electrode, have infrared, optical (e.g. camera, LED), or magnetic capabilities or utilize any other appropriate type of technology to provide the monitoring data. For instance, the sensor can be one or more microelectrodes which analyze electrical characteristics across the membrane (208) (e.g. potential difference, resistance, and short circuit current) to confirm the formation of an organized barrier, as well as its fluid/ion transport function across the membrane. It should be noted that the sensor (120) can be external to the device 102 or be integrated within the device (102). The wherein clause has been given the appropriate patentable weight to effect the structure. 
Ingber is silent to the electrode comprising an accessible area (29a) of 0.1-5000 µm2
However, MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In the use of sensors/electrodes in microfluidic devices, the selection of optimal conditions including structural parameters such as surface area, accessible area, and surface area/volume ratio can affect the performance metrics such as signal to noise ratio for increased 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a sensor electrode of optimal structural parameters that provides the best sensor/electrode performance. 

Regarding claim 33, the rejection of claim 26 is incorporated. Ingber teaches microfluidic device according to claim 26:
wherein the thin polymer top layer comprises at least one side thereof, at least one of a micro-feature, an indentation, a groove, a topographical structure, at least one oriented microgroove, an array of x*y oriented microgrooves. Ingber teaches the porous membrane (208) can be designed or surface patterned to include micro and/or nanoscopic patterns therein such as grooves and ridges (Para 00174). 
wherein a density of microgrooves is 1-25/100 µm2, wherein an average groove area is 0.1-106 µm2. Ingber teaches In an embodiment, the porous membrane (208) can be designed or surface patterned to include micro and/or nanoscopic patterns therein such as grooves and ridges, whereby any parameter or characteristic of the patterns can be designed to desired sizes, shapes, thicknesses, filling materials, and the like (Para 00174).
wherein the at least one micro-feature is aligned with respect to the first micro-chamber of the device.  Ingber teaches a PDMS chamber wall (234) aligning with the first microchamber (250A) (Figure 2E).

wherein at least one of the at least one first micro-channel and at least one first micro-chamber embedded in the substrate have a height of 50-2000 µm and the first micro-chamber having horizontal dimensions from 100*100 µm2 to 10*10 mm2. Ingber teaches heights for first micro-channel (100 µm) and the height of at least one first micro-chamber (1000 µm). (Para 0016, 0062, Figure 2G). Ingber further teaches the length of the central channel (~5 mm to ~ 100 mm) and width (1 mm). (Para 00118, Figure 2G).
at least one of the second micro-channel and at least one of the second micro-chamber embedded in the polymer have a height of 1-1000 µm. Ingber teaches heights for second micro-channel (100 µm) and the height of at least one second micro-chamber (100 µm). (Para 0016, 0062, Figure 2G). 
at least one of the first micro-channel and microchamber comprises at least one column made of polymer, which connects the top and the bottom side of the channel, the walls of the microchamber and the walls of the microchannel are coated with an insulating layer or with a conductive layer. Ingber teaches a microchannel (252B) being separated from the chamber (250B) via a PDMS column (234-chamber wall) which connects the top (252A) and bottom side of the channel (Figure 2E-F). Regarding the coating with an insulating layer, Ingber further teaches the chemical bond can be created with an adhesive chemical coating, e.g., 3-Aminopropyl-triethoxysilane (APTES), which can create an 
the device includes one microchannel, the microchamber is not connected via a hole array to the microchamber, and the microchamber is not connected to a microchannel. Ingber teaches operating channel (252) not connected to microchamber (250A) via hole array (208P) where the microchamber (250A) is not connected to microchannel (252) (Figure 2D). 
Regarding claim 35, the rejection of claim 26 is incorporated. Ingber teaches microfluidic device according to claim 26:
wherein the polymer layers are provided with openings, the openings providing access to at least one of a metal pad, an IC, a sensor, and a heater. Ingber teaches one or more inlet fluid ports (210, 212) and inlet aperture (211) (Para 0099, Figure 2B). Ingber teaches that inlet (212) is in microfluidic contact with second microchannel (227) and second micro-chamber (250B) embedded in the bottom layer (Figure 2H). Ingber further teaches that a force sensor connected to the operating microchannels provides data regarding force, stress and strain within the device (Para 0088).
Regarding claim 43, the rejection of claim 26 is incorporated. Ingber teaches the use of device according to claim 26:
for use in at least one of a biological cell experiment, an organ on a chip experiment, an optical microscope experiment, growth and differentiation of primary cell experiment, mechanical and electrical stimulation of a cell, a .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. (WO2015138034A2), as applied to claim 26, further in view of Pieprzyk et al. (US20100230613A1).
Regarding claim 28, the rejection of claim 26 is incorporated. Ingber does not teach Claim 28 limitation:
wherein the polymer is at least one of stretchable having a tensile strength of> 1 (MPa) (ISO 527), flexible with a Young's modulus of <3 (GPa) (ISO 527), and rigid having a Young's modulus of >10 (GPa) (ISO 527).

However, Pieprzyk teaches claim Claim 28 limitations: 
wherein the polymer is at least one of stretchable having a tensile strength of> 1 (MPa) (ISO 527), flexible with a Young's modulus of <3 (GPa) (ISO 527), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ingber’s microfluidic device to incorporate the polymer is at least one of the Young's modulus properties taught by Pieprzyk, motivated by meeting the need of polymers with particular material properties, i.e., solvent resistance, stiffness, gas permeability, or temperature stability, to be used in the fabrication of microfluidic devices  (Pieprzyk, Para 0126). 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. (WO2015138034A2), as applied to claim 26, further in view of Iyer et al. (WO 2016049363A1).

Regarding claim 30, the rejection of claim 26 is incorporated. Ingber does not teach Claim 30 limitations teaches microfluidic device wherein:
a density of holes is 0.001-250/100 µm2, and wherein an average hole area is 0.05-500 µm2, and comprising a plurality of interconnected hollow structures.
However, Iyer teaches Claim 30 limitations: 
a density of holes is 0.001-250/100 µm2, and wherein an average hole area is 0.05-500 µm2, and comprising a plurality of interconnected hollow structures. Iyer teaches pores of the membrane can have diameters ranging from 0.4 to 12 µm, such as 0.4 to 3 µm, or 0.4 to 1 µm, with pore densities ranging from 1 x 105 to 1 2, such as 4 x 105 to 4 x 106 pores/cm2, or 2 x 106 to 4 x 106 pores/cm. In exemplary embodiments, the pores can have a diameter of 0.4 µm and the density of the pores can be 4 x 106 pores/cm2. (Page 16, Lines 29-33). The exemplary teachings of Iyer convert to a density of 0.4 holes/100 µm2 and a hole area of 113.1 µm2. Iyer further teaches plurality of hollow tubes can be used to make the tube platform, with some embodiments comprising 1 hollow tube to 100 hollow tubes, such as 1 hollow tube to 75 hollow tubes, or 1 hollow tube to 50 hollow tubes. In exemplary embodiments, one, two, three, four, five, six, or more hollow tubes can be included. In some embodiments, the plurality of hollow tubes can be arranged in a parallel orientation to one another and each hollow tube can be separated from other hollow tubes by a distance of 0.1 mm to 10mm (or higher), such as 0.5 to 2 mm, or 1 to 2 mm. The hollow tubes can be arranged in a planar or non-planar arrangement (Page 16, lines 8-14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ingber’s microfluidic device to incorporate a plurality of interconnected hollow structures, as taught by Iyer motivated by facilitating cell and/or tissue growth within the device and provide an air-liquid interface to allow for gas exchange and motivated by facilitating the transport of components of the fluids used in a bronchiolar device through the membrane (Iyer, Page 16, lines 15-16, lines 26- 27).

44 is rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. (WO2015138034A2), as applied to claims 26 and 43, further in view of Dekker et al. (US8383060B2).
Regarding claim 44, the rejection of claim 43 is incorporated. Ingber does not teach Claim 44 limitation: 
wherein a wet/humid section and a dry section of the device are physically separated, wherein the dry section comprises electronics.
However, Dekker teaches the limitation:
wherein a wet/humid section and a dry section of the device are physically separated, wherein the dry section comprises electronics. Dekker teaches the electronic circuit and the signal interface structure on one hand and the microfluidic structure on the other hand are provided on opposite sides of the semiconductor substrate. Therefore, fluidic, in particular, wet interfaces and electrical interfaces to the semiconductor substrate are provided on opposite sides of the semiconductor substrate. The integrated electronic-microfluidic device of the invention thus secures a clear separation between electrical and microfluidic parts of
the device. This structural feature thus reflects the general concept of the present invention, namely a strict local separation of the chemical and electrical interfaces to external devices (Column 2, Lines 31-42, and Figure 2). For examination purposes, “wet/humid section” is interpreted as “microfluidic parts of the device” while “dry section is interpreted “as the “electronic part of the device”. 
.
Response to Arguments
Applicant's arguments, see page 6, filed on 05/26/2021, with respect to the 35 U.S.C. §103 rejections have been fully considered but they are not persuasive.
Applicant argues: 
(“In contrast, Applicant's claims recite a structure that make it possible for cells to be positioned on opposite sides of the top layer 20a that separates the first micro-channel and the first micro-chamber embedded in the substrate 10 from the second micro-channel and the second micro-chamber embedded in the polymer bottom layer 20b, and ensures that the cells can all be inserted into the device by gravity. For example, Fig. 2b illustrates two inputs 16 on the top and same side of the surface of substrate 10:
To that end, Applicant's claims recite that at least one "input" provides "microfluidic contact with the at least one of the second micro-channel and second micro-chamber embedded in the polymer bottom layer", as for example shown in Fig. 2d reproduced below with an arrow showing the path of the cells/fluid entered into input 

Applicant’s arguments with respect to independent claim 26 has been considered and Examiner respectfully disagrees.  
Examiners submits that  Ingber teaches a fluidic connection (interpreted as microfluidic contact) between mesochannel 250A and/or microchannel 250B and the inlet channels 231 and outlet channels 233 (Para 00107).Also, Ingber discloses that In addition, the design of the inlet and outlet apertures 2 11, 215 on the lateral surfaces of the body can allow access to both the mesochannel and microchannel, which can be used, e.g., to remove bubbles with microinjection tips in the bottom channel, access the cells, wound the cells, and/or inject new cell type into the device.
Examiner suggests to Applicant to include the exact structural disposition of the inlet with respect to the at least one of the second micro-channel and the second micro-chamber embedded in the polymer bottom layer. As examiner submitted (Supra), “microfluidic contact is interpreted as a “fluidic connection”, which is taught by the device of Ingber in the rejection of Claim 26.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797                                                                                                                           
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797